IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CHEZ LAMAR EVERETTE,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-389

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 27, 2015.

An appeal from the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Nancy A. Daniels, Public Defender, and Zachary F. Lawton, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jessica DaSilva, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant, Chez Lamar Everette, raises two issues challenging his judgment

and sentence for trafficking in heroin. We affirm his conviction without further
comment, but reverse and remand for correction of a sentencing error. The state

properly concedes that the trial court erred by imposing a discretionary assessment

without citing statutory authority in the written order. See Fisher v. State, 697 So.
2d 1291, 1292 (Fla. 1st DCA 1997). On remand, the trial court may reimpose the

assessment if it identifies its statutory basis.


       AFFIRMED in part, REVERSED in part, and REMANDED for entry of a

corrected sentence.


WOLF, ROWE, and SWANSON, JJ., CONCUR.




                                             2